 




Exhibit 10.1
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
      1. Purpose of the Plan. The purpose of the Harris Corporation 2005 Equity
Incentive Plan is to promote the long-term growth and performance of the Company
and to increase shareholder value by providing long-term incentive awards to
employees and directors. The Plan is intended to: (i) further align the
interests of employees and directors with those of the shareholders by providing
incentive compensation opportunities which may be tied to the performance of the
Common Stock and by encouraging Common Stock ownership by officers, employees,
and directors; and (ii) assist in the attraction, retention and motivation of
selected individuals.
      2. Definitions. Wherever the following capitalized terms are used in the
Plan, they shall have the meanings specified below:


        “Affiliate” means any entity that is directly or indirectly controlled
by the Company or any entity in which the Company has a significant ownership
interest, as determined by the Board Committee.           “Award” means a
Cash-Based Unit, Deferred Unit, Option, Performance Share, Performance Unit,
Restricted Stock, Restricted Unit, Stock Appreciation Right, or other
Share-Based Award granted under the Plan.           “Award Agreement” means any
written or electronic agreement or other certificate, instrument, notice or
document setting forth the terms and conditions of an Award granted to a
Participant and includes any Cash-Based Unit Award Agreement, Deferred Unit
Agreement, Option Agreement, Performance Share Award Agreement, Performance Unit
Award Agreement, Restricted Stock Award Agreement, Restricted Unit Award
Agreement, and Stock Appreciation Right Agreement. The Board Committee may, but
need not, require an Award Agreement to be signed by a Participant as a
precondition to receiving an Award.           “Board” means the Board of
Directors of the Company.           “Board Committee” means a committee of the
Board designated by the Board to administer the Plan which shall be comprised
solely of three or more Independent Directors.           “Cash-Based Unit” means
an award denominated in units, granted pursuant to Section 5.1, where each unit
is equal in value to $1.00 or such other value as is determined by the Board
Committee.           “Cash-Based Unit Award Agreement” shall have the meaning
set forth in Section 5.1.           “Change of Control” shall have the meaning
set forth in Section 11.           “Code” means the Internal Revenue Code of
1986, as amended.           “Common Stock” means the common stock of the
Company, $1.00 par value per share, or such other class of shares or securities
as to which the Plan may be applicable pursuant to Section 3.2.          
“Company” means Harris Corporation, a Delaware corporation.           “Deferred
Unit” means an award denominated in units, granted pursuant to Section 10.1,
where each unit is equal in value to one Share.           “Deferred Units
Account” means a bookkeeping account in the name of a Non-Employee Director
established pursuant to Section 10.1 to which Deferred Units are credited.    
      “Deferred Unit Award Agreement” shall have the meaning set forth in
Section 10.1.           “Director” means a member of the Board.

1



--------------------------------------------------------------------------------



 





        “Employee” means an employee of the Company, any Subsidiary or any
Affiliate, including any officers or Executive Officers (whether or not a
Director), who is treated as an employee in the personnel records of the Company
or its Subsidiaries or Affiliates for the relevant period, but shall exclude
individuals who are classified by the Company, any Subsidiary or any Affiliate
as (i) leased or otherwise employed by a third party; (ii) independent
contractors; or (iii) intermittent or temporary, in each case even if any such
classification is changed retroactively as a result of an audit, litigation, or
otherwise. Notwithstanding the foregoing, for purposes of Awards made pursuant
to Section 12(b), the term “Employee” shall also include any person who provides
services to the Company, any Subsidiary or any Affiliate that are equivalent to
those typically provided by an employee.           “Exchange Act” means the
Securities Exchange Act of 1934, as amended.           “Executive Officer” means
any Participant the Board has designated as an executive officer of the Company
for purposes of reporting under Section 16 of the Exchange Act.           “Fair
Market Value” means, as of any particular date, the fair market value of a Share
on such date as determined by the Board Committee. Unless otherwise determined
by the Board Committee, the fair market value of a Share shall be the closing
price per Share of the Common Stock as reported on the New York Stock Exchange
composite transaction reporting system on the applicable date or, if no such
closing price is available on such date, on the preceding day upon which such
closing price is available.           “Full-Value Awards” means Awards that
result in the Company transferring the full value of any underlying Share
granted pursuant to an Award. Full-Value Awards will include all Cash-Based
Units, Deferred Units, Performance Shares, Performance Units, Restricted Stock,
Restricted Units, and all other Share-Based Awards, but will not include Options
or SARs.           “Grant Date” means the date on which the grant of an Award is
made by the Board Committee, or such later date as the Board Committee may
specify to be the effective date of an Award.           “Incentive Stock Option”
means an Option intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.           “Independent Director” means a
Director who is not an Employee and who qualifies as (i) a “Non-Employee
Director” under Rule 16b-3(b)(3) under the Exchange Act, (ii) an “outside
director” under Section 162(m) of the Code, and (iii) an “Independent Director”
under the rules and listing standards adopted by the New York Stock Exchange.  
        “Non-Employee Director” means a Director who is not an employee of the
Company or one of its Subsidiaries.           “Non-Qualified Stock Option” means
an Option not intended to qualify as an Incentive Stock Option.          
“Option” means an option to purchase shares of Common Stock granted pursuant to
Section 7.1. Options granted under the Plan may be Incentive Stock Options or
Non-Qualified Stock Options.           “Option Agreement” shall have the meaning
set forth in Section 7.1.           “Option Price” means the purchase price of
each Share underlying an Option.           “Participant” means any Employee or
Non-Employee Director holding an outstanding Award.           “Performance
Objectives” means the performance objectives established pursuant to the Plan
for Participants who have received Awards that are subject to the achievement of
performance objectives. Performance Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or the Subsidiary, division, business unit, department or
function with the Company in which the Participant is employed. Performance
Objectives may be measured on an absolute or relative basis. Relative
performance may be measured

2



--------------------------------------------------------------------------------



 



  by a group of peer companies or by a financial market index. Any Performance
Objectives applicable to a Qualified Performance-Based Award shall be limited to
specified levels of or increases in return on equity, diluted earnings per
share, total earnings, earnings growth, return on capital, return on assets,
return on sales, earnings before interest and taxes, revenue, revenue growth,
gross margin, return on investment, increase in the fair market value of shares,
share price (including, but not limited to, growth measures and total
stockholder return), operating profit, net earnings, cash flow (including, but
not limited to, operating cash flow and free cash flow), inventory turns,
financial return ratios, market share, earnings measures/ratios, economic value
added, balance sheet measurements (such as receivable turnover), internal rate
of return, customer satisfaction surveys or productivity.           “Performance
Period” means the period of time (not less than one year) established by the
Board Committee for achievement of Performance Objectives under Section 5.1.    
      “Performance Share” means an award granted pursuant to Section 5.1 of
actual Shares issued to a Participant, that is evidenced by book-entry
registration or a certificate in the name of the Participant and to be settled
in Shares.           “Performance Share Award Agreement” shall have the meaning
set forth in Section 5.1.           “Performance Unit” means an award,
denominated in units, granted pursuant to Section 5.1, where each unit is equal
in value to one Share.           “Performance Unit Award Agreement” shall have
the meaning set forth in Section 5.1.           “Permitted Transferees” shall
have the meaning set forth in Section 13.5.           “Plan” means this Harris
Corporation 2005 Equity Incentive Plan, as amended from time to time.          
“Predecessor Plans” shall mean (i) the Harris Corporation 2000 Stock Incentive
Plan (the “2000 Stock Incentive Plan”), as in effect on the effective date of
the Plan, and (ii) the Harris Corporation Stock Incentive Plan, as in effect on
the effective date of the 2000 Stock Incentive Plan.           “Qualified
Performance-Based Award” means any Award or portion of an Award that is intended
to satisfy the requirements for “qualified performance-based compensation” under
Section 162(m) of the Code.           “Restricted Stock” means an award granted
pursuant to Section 6.1 of actual Shares issued to a Participant that is
evidenced by book-entry registration or a certificate in the name of the
Participant and to be settled in Shares.           “Restricted Stock Award
Agreement” shall have the meaning set forth in Section 6.1.          
“Restricted Unit” means an award, denominated in units, granted pursuant to
Section 6.1, where each unit is equal in value to one Share.          
“Restricted Unit Award Agreement” shall have the meaning set forth in
Section 6.1.           “Restriction Period” means the period of time specified
in an Award Agreement during which certain restrictions as to vesting and as to
the sale or other disposition of Restricted Stock or Restricted Units awarded
under the Plan remain in effect under Section 6.1. If the Restriction Period
lapses by the passage of time, each such grant or sale of Restricted Stock or
Restricted Units will be subject to a Restriction Period of not less than three
years, as determined by the Board Committee at the Grant Date, but such
Restriction Period may be modified or lapse earlier in the event of a Change of
Control.           “Share-Based Award” means any award granted under Section 9.
          “Share Change” shall have the meaning set forth in Section 3.2.

3



--------------------------------------------------------------------------------



 





        “Shares” means shares of Common Stock, subject to adjustments made under
Section 3.2 or by operation of law.           “Stock Appreciation Right” or
“SAR” means the right to receive a cash payment and/or Shares from the Company
equal in value to the excess of the Fair Market Value of a stated number of
Shares at the exercise date over a fixed price for such Shares, which right is
granted pursuant to Section 8.1.           “Stock Appreciation Right Agreement”
shall have the meaning set forth in Section 8.1.           “Subsidiary” means
any entity, either directly or indirectly, of which the Company owns or controls
50% or more of the outstanding shares of stock normally entitled to vote for the
election of directors or of comparable equity participation and voting power;
provided that in the case of an Incentive Stock Option, means a “subsidiary
corporation,” whether now or hereafter existing as defined in Section 424(f) of
the Code.           “Substitute Awards” means Awards granted in assumption of,
or in substitution or exchange for, outstanding awards previously granted by an
entity acquired by the Company or with which the Company combines.

      3. Shares Subject to Plan.


        3.1 Shares Available for Awards.



        (a) Maximum Share Limitations. Subject to adjustment as provided in
Section 3.2, the maximum aggregate number of Shares that may be issued or
delivered under the Plan is Twenty Million (20,000,000) Shares. Any Shares
underlying Full-Value Awards that are issued or delivered under the Plan shall
be counted against the Twenty Million (20,000,000) Share limit described above
as 1.60 Shares for every one Share issued or delivered in connection with such
Award. To the extent that a Share that was subject to an Award that counted as
1.60 Shares against the Plan reserve pursuant to the preceding sentence becomes
again available for grant under the Plan as set forth in Section 3.1(b), the
Plan reserve shall be credited with 1.60 Shares. In no event shall the number of
Cash-Based Units required to be delivered to a Participant in Shares exceed the
dollar value of the maximum number of Cash-Based Units that could be earned
divided by one-half of the Fair Market Value of a Share on the Grant Date.
Subject to adjustment pursuant to Section 3.2, no more than Seven Million
(7,000,000) Shares shall be available for issuance pursuant to Incentive Stock
Options under the Plan. Subject to adjustment pursuant to Section 3.2, no more
than One Million (1,000,000) Shares may be issued or delivered as Share-Based
Awards under Section 9 and no more than One Million (1,000,000) Shares may be
issued or delivered to Non-Employee Directors under Section 10. Shares to be
issued or delivered pursuant to the Plan may be authorized and unissued Shares,
treasury Shares, or any combination thereof.           (b) Forfeitures,
Terminations and Cash-Outs. In addition to the Shares authorized in
Section 3.1(a), to the extent any Shares under the Predecessor Plans are
forfeited, or any award under the Predecessor Plans otherwise terminates without
the issuance of some or all of the Shares underlying the award to a participant
or if any option under the Predecessor Plans terminates without having been
exercised in full, the Shares underlying such award, to the extent of any such
forfeiture or termination, shall be available for future grant under the Plan
and credited toward the Plan limit. Further, for the avoidance of doubt, to the
extent any Cash-Based Units, Deferred Units, Performance Shares, Performance
Units, Restricted Units, Restricted Stock, or Share-Based Awards subject to an
Award hereunder are forfeited, or any such Award otherwise terminates without
the issuance or delivery of some or all of the Shares underlying the Award to a
Participant, or if any Option or SAR terminates without having been exercised in
full, the Shares underlying such Award, to the extent of any such forfeiture or
termination, shall again be available for grant under the Plan. If the benefit
provided by any Award granted under

4



--------------------------------------------------------------------------------



 



  the Plan is (or can only be) paid in cash, any Shares that were (or are)
covered by that Award shall again be available for grant under the Plan.    
      (c) Limitations on Reissuance of Shares. Shares that are tendered, whether
by physical delivery or by attestation, to the Company by a Participant as full
or partial payment of the exercise or purchase price of any Award or in payment
of any applicable withholding for Federal, state, city, local, or foreign taxes
incurred in connection with the exercise or earning of any Award under the Plan
or under the Predecessor Plans will not become available for future grants under
the Plan. With respect to Stock Appreciation Rights, when a Stock Appreciation
Right is exercised and settled in Shares, the Shares subject to such Stock
Appreciation Right shall be counted against the Shares available for issuance
under the Plan as one Share for every one Share subject thereto, regardless of
the number of Shares used to settle the SAR upon exercise.          
(d) Individual Participant Limitations. Subject to adjustment pursuant to
Section 3.2, the maximum number of Shares with respect to which Options and
Stock Appreciation Rights may be granted to any one Participant during any
fiscal year shall be One Million (1,000,000) Shares in the aggregate, including
grants under the Predecessor Plans. Subject to adjustment pursuant to
Section 3.2, the initial targeted number of Shares subject to awards of
Performance Shares, Performance Units or other Full-Value Awards (that are
subject to Performance Objectives) granted to any one Participant during any
fiscal year shall not exceed Five Hundred Thousand (500,000) Shares in the
aggregate, including grants under the Predecessor Plans, and in no event shall
the number of Shares ultimately issued to a Participant pursuant to such awards
of Performance Shares, Performance Units or other Full-Value Awards (that are
subject to Performance Objectives) exceed 200% of the initial targeted number of
Shares. In no event will any Participant in any fiscal year receive awards of
Cash-Based Units having an aggregate maximum value as of their respective Grant
Dates in excess of $6,000,000.           (e) Substitute Awards. Any Common Stock
or Award issued by the Company through the assumption or substitution of
outstanding grants from a corporation or entity acquired by or combined with the
Company shall not reduce the Shares available for Awards under the Plan.



        3.2 Adjustments.



        (a) Adjustment to Common Stock. In the event of a stock dividend, stock
split, reverse stock split, share combination or similar events, altering the
value of a Share, or the number of Shares outstanding (each, a “Share Change”),
the maximum aggregate number of Shares that may be issued and delivered under
the Plan, the maximum Award limitations set forth in the Plan, the number of
Shares subject to outstanding Awards and the exercise price, base price,
purchase price or Option Price and other relevant provisions of the Plan and
outstanding Awards shall be proportionately and automatically adjusted as
necessary to reflect the Share Change and to preserve the value of the Awards.
Such adjustment shall be made by the Board Committee or the Board, whose
determination in that respect shall be final, binding and conclusive.          
(b) Reorganizations, Mergers, Etc. Subject to Section 12, the maximum aggregate
number of Shares that may be issued and delivered under the Plan, the maximum
Award limitations set forth in the Plan, the number of Shares subject to
outstanding Awards and the exercise price, base price, purchase price or Option
Price and other relevant provisions of the Plan and outstanding Awards may be
adjusted by the Board Committee or the Board, in its discretion to reflect a
change in the capitalization of the Company, including but not limited to, a
recapitalization, repurchase, rights offering, reorganization, merger,
consolidation, combination, exchange of shares, spin-off, spin-out or other
distribution of assets to shareholders or other similar corporate transaction or
event. To the extent deemed equitable and appropriate by the Board, subject to
any required action by shareholders, in any merger, consolidation or
reorganization, liquidation, or dissolution, any Award shall pertain to the
securities or other property which a holder of the number of Shares covered by
the Award would have been entitled to receive in connection with such event.
Moreover, in the event of any such transaction or event,

5



--------------------------------------------------------------------------------



 



  the Board, in its discretion, may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, may determine to be equitable in the
circumstances and may require in connection therewith the surrender of all
Awards so replaced.

      4. Administration of Plan; Eligibility.


        4.1 Administration by the Board and Board Committee.



        (a) Powers of Board Committee; Discretion. The Plan shall be
administered by the Board Committee. Subject to the terms of the Plan, the Board
Committee shall have such powers and authority as may be necessary or
appropriate for the Board Committee to carry out its functions as described in
the Plan. The Board Committee shall have the authority in its discretion to
determine: (i) which individuals shall receive Awards, (ii) the types of Awards
to be made under the Plan, (iii) the number of Shares underlying Awards or
amount of cash, in the case of Cash-Based Awards, and (iv) the other terms and
conditions of such Awards, including the Option Price, exercise, base or
purchase price of an Award (if any), the time or times at which an Award will
become vested, exercisable or payable, the Performance Objectives and other
terms and conditions of an Award. Determinations by the Board Committee under
the Plan, including, without limitation, determinations of the Participants, the
form, amount, and timing of Awards, the terms and provisions of Awards and the
Award Agreements evidencing Awards, need not be uniform and may be made
selectively among Participants and individuals who receive or are eligible to
receive Awards. The Board Committee shall have the full power, discretion and
authority to interpret the Plan, to establish, amend, and rescind any rules and
regulations relating to the Plan, to prescribe the form of any Award Agreement
or instrument executed in connection herewith, and to make all other
determinations that it deems necessary or advisable for the administration of
the Plan. The Board Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. All such
interpretations, rules, regulations and determinations shall be final,
conclusive and binding on all persons (including the Company and Participants)
and for all purposes. Notwithstanding anything in this Plan to the contrary, the
Board Committee designated by the Board to administer the Plan may be different
for purposes of administering Awards made to Employees and Awards made to
Non-Employee Directors.           (b) Board Authority. If the Board Committee
does not exist, or for any other reason determined by the Board, the Board may
take any action under the Plan that would otherwise be the responsibility of the
Board Committee.           (c) Delegation. The Board Committee shall have the
right, from time to time, to delegate to one or more officers of the Company the
authority of the Board Committee to grant and determine the terms and conditions
of Awards granted under the Plan, subject to the requirements of Section 157(c)
of the Delaware General Corporation Law (or any successor provision) and such
other limitations as the Board Committee shall determine. In no event shall any
such delegation of authority be permitted with respect to Awards to any
Director, Executive Officer or any person subject to Section 162(m) of the Code.
The Board Committee shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing certain
ministerial functions under the Plan. In the event that the Board Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all references in the Plan relating to the Board Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Board Committee’s delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Board Committee and shall be deemed for all purposes
of the Plan to have been taken by the Board Committee.

6



--------------------------------------------------------------------------------



 





        (d) Limitation on Liability. No member of the Board or Board Committee
nor any officer delegated authority by the Board Committee pursuant to
Section 4.1(c), shall be liable for any action or determination made in good
faith by the Board or Board Committee or such officer with respect to the Plan
or any Award.



        4.2 Eligibility. All Employees and Non-Employee Directors are eligible
to be designated by the Board Committee to receive Awards and become
Participants under the Plan; provided, however, that only Non-Employee Directors
are eligible to receive Deferred Units under Section 10 and all Non-Employee
Directors are eligible to receive such Deferred Units without regard to whether
the Board Committee has designated a Non-Employee Director as eligible to
receive Deferred Units. In selecting Employees and Non-Employee Directors to be
Participants and in determining the type and amount of Awards to be granted
under the Plan, the Board Committee shall consider any and all factors that it
deems relevant or appropriate.

      5. Performance Share Awards, Performance Unit Awards and Cash-Based Unit
Awards.


        5.1 Awards. Performance Share Awards, Performance Unit Awards and
Cash-Based Unit Awards may be granted, from time to time, to such Employees and
Non-Employee Directors as may be selected by the Board Committee. Except as
provided in Section 11 or as otherwise provided or determined by the Board
Committee, the release of such Performance Share Awards or the payment of
Cash-Based Unit Awards, and Performance Unit Awards, as applicable, to the
Participant subject to such awards shall be contingent upon (i) the degree of
attainment of the applicable Performance Objectives during the Performance
Period as shall be determined by the Board Committee, (ii) the expiration of the
Performance Period, and (iii) such other terms and conditions as set forth in
the applicable Award Agreement. Each award under this Section 5.1 of Performance
Shares shall be evidenced by an Award Agreement (“Performance Share Award
Agreement”), each award under this Section 5.1 of Performance Units shall be
evidenced by an Award Agreement (“Performance Unit Award Agreement”), and each
award under this Section 5.1 of Cash-Based Unit Awards shall be evidenced by an
Award Agreement (“Cash-Based Unit Award Agreement”), which shall specify the
applicable Performance Objectives, the Performance Period, forfeiture conditions
and such other terms and conditions as the Board Committee shall determine. The
Board Committee may determine performance levels pursuant to which the number of
Performance Shares, Performance Units, or Cash-Based Units earned may be less
than, equal to, or greater than, the number of Performance Shares, Performance
Units, or Cash-Based Units awarded based upon the Performance Objectives stated
in the award.           5.2 Payouts.



        (a) Performance Shares. Performance Shares that have been earned shall
immediately become nonforfeitable and the Shares underlying such award of
Performance Shares shall be released by the Company to the Participant without
restrictions on transfer. The Shares released by the Company hereunder may, at
the Company’s option, be either (i) evidenced by a certificate registered in the
name of the Participant or his or her designee; or (ii) credited to a book-entry
account for the benefit of the Participant maintained by the Company’s stock
transfer agent or its designee.           (b) Performance Units and Cash-Based
Units. Performance Units and Cash-Based Units shall become payable to a
Participant at the time or times determined by the Board Committee and set forth
in the Performance Unit Award Agreement or the Cash-Based Unit Award Agreement,
as the case may be. Payout of a Performance Unit Award or a Cash-Based Unit
Award may be made, at the discretion of the Board Committee, in Shares or in
cash, or in a combination thereof. Any cash payout of a Performance Unit Award
shall be made based upon the Fair Market Value of the Common Stock, determined
on such date or over such time period as determined by the Board Committee. Any
payout of a Cash-Based Unit Award in Shares shall be made based upon the Fair
Market Value of the Common Stock, determined on such date or over such time
period as determined by the Board Committee.

7



--------------------------------------------------------------------------------



 





        5.3 Rights as Shareholders.



        (a) Performance Shares. Subject to the provisions of the applicable
Performance Share Award Agreement and unless otherwise provided or determined by
the Board Committee, during the Performance Period Participants may exercise
full voting rights with respect to all Performance Shares granted under
Section 5.1 hereof and shall be entitled to receive dividends and other
distributions paid with respect to those Shares.           (b) Performance Units
and Cash-Based Units. Subject to the provisions of the applicable Performance
Unit Award Agreement or Cash-Based Unit Award Agreement, and unless otherwise
provided or determined by the Board Committee, Participants shall not have any
rights as a shareholder with respect to Shares underlying a Performance Unit or
Cash-Based Unit until such time, if any, as any underlying Shares are actually
issued to the Participant, which may, at the option of the Company be either
(i) evidenced by delivery of a certificate registered in the name of the
Participant or his or her designee; or (ii) credited to a book-entry account for
the benefit of the Participant maintained by the Company’s stock transfer agent
or its designee. The Board Committee may provide in a Performance Unit Award
Agreement or a Cash-Based Unit Award Agreement for the payment of dividend
equivalents and distributions to the Participant at such times as paid to
shareholders generally or at the time of vesting or other payout of the
Performance Units or Cash-Based Units, as the case may be.



        5.4 Termination of Employment or Service. If a Participant ceases to be
an Employee or a Non-Employee Director, the number of Performance Shares,
Performance Units or Cash-Based Units subject to the award, if any, to which the
Participant shall be entitled shall be determined in accordance with the
applicable Award Agreement. All remaining Performance Shares, Performance Units
or Cash-Based Units as to which the Participant may not be entitled shall be
forfeited, subject to such exceptions, if any, authorized by the Board
Committee.           5.5 Transfer of Employment. If a Participant transfers
employment from one business unit of the Company or any of its Subsidiaries or
Affiliates to another business unit during a Performance Period, such
Participant shall be eligible to receive such number of Performance Shares,
Performance Units or Cash-Based Units as the Board Committee may determine based
upon such factors as the Board Committee in its sole discretion may deem
appropriate.

      6. Restricted Stock Awards and Restricted Unit Awards.


        6.1 Awards. Restricted Stock Awards and Restricted Unit Awards, subject
to such Restriction Period and such other restrictions as to vesting and
otherwise as the Board Committee shall determine, may be granted, from time to
time, to such Employees and Non-Employee Directors as may be selected by the
Board Committee. To the extent permitted by Section 409A of the Code, the Board
Committee may, in its sole discretion at the time of the grant of the award of
Restricted Stock or Restricted Units or at any time thereafter, provide for the
early vesting of such award prior to the expiration of the Restriction Period.
Each award under this Section 6.1 of Restricted Stock shall be evidenced by an
Award Agreement (“Restricted Stock Award Agreement”), and each award under this
Section 6.1 of Restricted Units shall be evidenced by an Award Agreement
(“Restricted Unit Award Agreement”), which shall specify the vesting schedule,
any rights of acceleration, any forfeiture conditions, and such other terms and
conditions as the Board Committee shall determine.           6.2 Payouts.



        (a) Restricted Stock. Upon expiration of the Restriction Period and
satisfaction of any other terms or conditions and as set forth in the Restricted
Stock Award Agreement, the Restricted Stock shall immediately become
nonforfeitable and the Shares underlying such award of Restricted Stock shall be
released by the Company to the Participant without restrictions on transfer. The
Shares released by the Company hereunder may at the Company’s option be either
(i) evidenced by a certificate registered in the name of the Participant or his
or her designee; or

8



--------------------------------------------------------------------------------



 



  (ii) credited to a book-entry account for the benefit of the Participant
maintained by the Company’s stock transfer agent or its designee.          
(b) Restricted Units. Restricted Units shall become payable to a Participant at
the time or times determined by the Board Committee and set forth in the
Restricted Unit Award Agreement. Payout of a Restricted Unit Award may be made,
at the discretion of the Board Committee, in Shares or in cash, or in a
combination thereof. Any cash payout of a Restricted Unit shall be made based
upon the Fair Market Value of the Common Stock, determined on such date or over
such time period as determined by the Board Committee.



        6.3 Rights as Shareholders.



        (a) Restricted Stock. Subject to the provisions of the applicable
Restricted Stock Award Agreement and unless otherwise provided or determined by
the Board Committee, during the Restriction Period Participants may exercise
full voting rights with respect to the Shares of Restricted Stock granted under
Section 6.1 hereof and shall be entitled to receive dividends and other
distributions paid with respect to those Shares.           (b) Restricted
Units. Subject to the provisions of the applicable Restricted Unit Award
Agreement and unless otherwise provided or determined by the Board Committee,
Participants shall not have any rights as a shareholder with respect to Shares
underlying a Restricted Unit until such time, if any, as the underlying Shares
are actually issued to the Participant, which may, at the option of the Company
be either (i) evidenced by delivery of a certificate registered in the name of
the Participant or his or her designee; or (ii) credited to a book-entry account
for the benefit of the Participant maintained by the Company’s stock transfer
agent or its designee. The Board Committee may provide in a Restricted Unit
Award Agreement for the payment of dividend equivalents and distributions to the
Participant at such times as paid to shareholders generally or at the time of
vesting or other payout of the Restricted Units.



        6.4 Termination of Employment or Service. If a Participant ceases to be
an Employee or a Non-Employee Director, the number of Shares of Restricted Stock
or Restricted Units subject to the award, if any, to which the Participant shall
be entitled shall be determined in accordance with the applicable Award
Agreement. All remaining Shares underlying Restricted Stock or Restricted Units
as to which restrictions apply at the date of termination of employment or
service shall be forfeited subject to such exceptions, if any, authorized by the
Board Committee.

      7. Stock Options.


        7.1 Option Grants. Options may be granted, from time to time, to such
Employees and Non-Employee Directors as may be selected by the Board Committee.
The Option Price shall be determined by the Board Committee effective on the
Grant Date; provided, however, that except in the case of Substitute Awards,
such price shall not be less than one hundred percent (100%) of the Fair Market
Value of a Share on the Grant Date. The number of Shares subject to each Option
granted to each Participant, the term of each Option, and any other terms and
conditions of an Option granted hereunder shall be determined by the Board
Committee, in its sole discretion, effective on the Grant Date; provided,
however, that no Option shall be exercisable any later than ten (10) years from
the Grant Date. Each Option shall be evidenced by an Award Agreement (“Option
Agreement”), which shall specify the type of Option granted, the Option Price,
the term of the Option, the number of Shares subject to the Option, the
conditions upon which the Option becomes exercisable and such other terms and
conditions as the Board Committee shall determine.           7.2 Payment of
Option Price; Cashless Exercise. No Shares shall be issued upon exercise of an
Option until full payment of the aggregate Option Price by the Participant. Upon
exercise, the Option Price may be paid by: (i) delivery of cash and/or Shares
having a Fair Market Value equal to the aggregate Option Price; or (ii) if
permitted by the Board Committee, by directing the Company to retain all or a
portion of the Shares otherwise issuable to the Participant under the Plan
pursuant to such exercise having a Fair Market Value equal to the aggregate
Option Price. To the extent

9



--------------------------------------------------------------------------------



 



  permitted by applicable law, if permitted by the Board Committee, a grant may
provide for the deferred payment of the Option Price from the proceeds of sale
through a broker on the date of exercise of some or all of the Shares to which
the exercise relates. In such case, the Company shall have received a properly
executed exercise notice, together with a copy of irrevocable instructions to a
broker to deliver promptly to the Company the amount of sale proceeds to pay the
aggregate Option Price, and, if requested, the amount of any Federal, state,
local or foreign withholding taxes. To facilitate the foregoing, the Company
may, to the extent permitted by applicable law, enter into agreements or
coordinated procedures with one or more brokerage firms.           7.3 Rights as
Shareholders. Participants shall not have any rights as a shareholder with
respect to any Shares subject to an Option, unless and until such Shares have
been issued upon the proper exercise of such Option, which issuance may, at the
option of the Company, be either: (i) evidenced by delivery of a certificate
registered in the name of the Participant or his or her designee; or
(ii) credited to a book-entry account for the benefit of the Participant
maintained by the Company’s stock transfer agent or its designee.          
7.4 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, whether the Options granted hereunder shall
be exercisable or not and the other applicable terms and conditions shall be
determined in accordance with the applicable Option Agreement.          
7.5 Limits on Incentive Stock Options. Notwithstanding the designation of an
Option as an Incentive Stock Option, to the extent the aggregate Option Price of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year exceeds $100,000 (or such
other amount as determined under the Code), such Options shall be treated as
Non-Qualified Stock Options. Incentive Stock Options may only be granted to
Participants who meet the definition of “employees” under Section 3401(c) of the
Code.           7.6 Limits on Option Repricing. Other than in connection with a
Share Change or a change in the Company’s capitalization (as set forth in
Section 3.2), Options may not be repriced, replaced, regranted through
cancellation or modified without shareholder approval, evidenced by a majority
of votes cast, if the effect of such repricing, replacement or regrant or
modification would be to reduce the Option Price of such Options.

      8. Stock Appreciation Rights.


        8.1 SAR Grants. Stock Appreciation Rights may be granted, from time to
time, to such Employees and Non-Employee Directors as may be selected by the
Board Committee. SARs may be granted at the discretion of the Board Committee
either: (i) in tandem with an Option; or (ii) independent of an Option. The
price from which appreciation shall be computed shall be established by the
Board Committee at the Grant Date; provided, however, that except in the case of
Substitute Awards, such price shall not be less than one hundred percent (100%)
of the Fair Market Value of the number of Shares subject to the SAR on the Grant
Date. In the event the SAR is granted in tandem with an Option, the price from
which appreciation shall be computed shall be the Option Price. Each grant of a
SAR shall be evidenced by an Award Agreement (“Stock Appreciation Right
Agreement”), which shall specify whether the SAR is granted in tandem with an
Option, the price from which appreciation shall be computed for the SAR, the
term of the SAR, the number of Shares subject to the SAR, the conditions upon
which the SAR vests and such other terms and conditions as the Board Committee
shall determine. In no event shall a SAR be exercisable any later than ten
(10) years from the Grant Date.           8.2 Exercise of SARs. SARs may be
exercised upon such terms and conditions as the Board Committee shall determine;
provided, however, that SARs granted in tandem with Options may be exercised
only to the extent the related Options are then exercisable. Upon exercise of a
SAR granted in tandem with an Option as to all or some of the Shares subject to
such SAR, the related Option shall be automatically canceled to the extent of
the number of Shares subject of the exercise of the

10



--------------------------------------------------------------------------------



 



  SAR, and such Shares shall no longer be available for grant hereunder. If the
related Option is exercised as to some or all of the Shares underlying such
Option, the related SAR shall automatically be canceled to the extent of the
number of Shares subject to the exercise of the Option, and such Shares shall no
longer be available for grant hereunder.           8.3 Payment upon
Exercise. Upon exercise of a SAR, the holder shall be paid, in cash and/or
Shares as set forth in the Stock Appreciation Right Agreement, the excess of the
Fair Market Value of the number of Shares subject to the exercise over the price
for such number of Shares, which in the case of a SAR granted in tandem with an
Option shall be the Option Price for such Shares.           8.4 Rights as
Shareholders. Participants shall not have any rights as a shareholder with
respect to any Shares subject to a SAR nor with respect to any Shares subject to
an Option granted in tandem with a SAR unless and until such Shares have been
issued upon the proper exercise of the SAR or the related Option, which issuance
may at the option of the Company be either: (i) evidenced by delivery of a
certificate registered in the name of the Participant or his or her designee; or
(ii) credited to a book-entry account for the benefit of the Participant
maintained by the Company’s stock transfer agent or its designee.          
8.5 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, whether SARs granted hereunder shall be
exercisable or not and the other terms and conditions shall be determined in
accordance with the applicable Stock Appreciation Right Agreement.          
8.6 Limits on SAR Repricing. Other than in connection with a Share Change or a
change in the Company’s capitalization (as set forth in Section 3.2), SARs may
not be repriced, replaced, regranted through cancellation or modified without
shareholder approval, evidenced by a majority of votes cast, if the effect of
such repricing, replacement or regrant or modification would be to reduce the
price from which appreciation shall be computed for such SARs.

      9. Other Share-Based Awards. Subject to the limits set forth in
Section 3.1, but notwithstanding any other provision in the Plan, awards of
Shares and other awards that are valued in whole or in part by reference to, or
are otherwise based on, Shares (including, but not limited to, bonus stock,
Shares which are subject to restrictions on transferability, or similar
securities or rights) (“Share-Based Awards”), may be made, from time to time, to
such Employees and Non-Employee Directors as may be selected by the Board
Committee. Such Share-Based Awards may be made alone or in addition to or in
connection with any other Award hereunder. The Board Committee may, in its sole
discretion, determine the terms and conditions of any such Share-Based Award.
Each such Share-Based Award shall be evidenced by an Award Agreement which shall
specify the number of Shares subject to the Share-Based Award, any consideration
therefor, any vesting or performance requirements and such other terms and
conditions as the Board Committee shall determine. Share-Based Awards in the
form of restricted shares or units are not required to be subject to any minimum
vesting period.
      10. Non-Employee Director Deferred Units.


        10.1 Awards. This Section 10 shall not be effective unless and until the
Board Committee determines to establish a program pursuant to this section. The
Board Committee, in its discretion and upon such terms and conditions as it may
determine, subject to the provisions of Section 13.8(b) with respect to
Section 409A of the Code may establish one or more programs pursuant to this
Section 10. The Board Committee may, after the effectiveness of this section,
from time to time and upon such terms and conditions as it may determine,
authorize the granting of Deferred Units to Non-Employee Directors. The Deferred
Units will constitute an agreement by the Company to deliver Common Shares to
the Non-Employee Director in the future in consideration of the performance of
services, but subject to the fulfillment of such conditions as the Board
Committee may specify. The Deferred Units shall be credited to a Deferred Units
Account when granted. Except as may be provided in a Deferred Unit Award
Agreement, the Non-Employee Director granted Deferred Units shall have no right
to transfer any rights under the award of Deferred Units. The Non-Employee

11



--------------------------------------------------------------------------------



 



  Director granted Deferred Units shall have no rights of ownership in the
Deferred Units and shall have no right to vote them, but the Board Committee
may, at or after the Grant Date, authorize the payment of dividend equivalents
on the Shares underlying the Deferred Units on either a current or deferred or
contingent basis, either in cash or additional Shares. Each Award under this
Section 10.1 of Deferred Units shall be evidenced by an Award Agreement
(“Deferred Unit Award Agreement”), which shall specify the available forms of
payment, the timing of any elections with respect to payment, the ability to
reallocate the Deferred Units to subaccounts that are invested in other
investment funds (other than a Harris stock fund), and such other terms and
conditions as the Board Committee shall determine.           10.2 Payments in
Connection with Change of Control.



        (a) Notwithstanding anything contained in this Plan to the contrary but
subject to Section 10.2(b), within 90 days following a Change of Control, the
Company shall pay to each Director (or former Director), in a lump sum, the
Deferred Units in such Director’s Deferred Units Account. This Paragraph may not
be amended, altered or modified following a Change of Control.           (b) To
the extent a Director is entitled to a lump sum payment following a Change of
Control under Section 10.2(a) and such Change of Control does not constitute a
“change in the ownership or effective control” or “a change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code, then notwithstanding Section 10.2(a),
payment will be made, to the extent necessary to comply with the provisions of
Section 409A of the Code, to the Director on the earliest of (i) the Director’s
“separation from service” with the Company (determined in accordance with
Section 409A); provided, however, that if the Participant is a “specified
employee” (within the meaning of Section 409A), the payment date shall be the
date that is six months after the date of the Participant’s separation from
service with the Company, (ii) the date payment otherwise would have been made
in the absence of Section 10.2(a)(provided such date is a permissible
distribution date under Section 409A), or (iii) the Director’s death.



        10.3 Termination of Service. If a Non-Employee Director ceases to be a
Director for any reason, the Director’s Deferred Units Account shall be paid to
the Director in accordance with the Deferred Unit Award Agreement.

      11. Change of Control.


        11.1 Definition of Change of Control. For purposes hereof, a “Change of
Control” shall be deemed to have occurred if:



        (i) any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this
paragraph (i) shall not be deemed to be a Change of Control by virtue of any of
the following acquisitions: (a) by the Company or any Subsidiary, (b) by any
employee benefit plan sponsored or maintained by the Company or any Subsidiary,
(c) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) pursuant to a Non-Control Transaction (as defined in
paragraph (iii));           (ii) individuals who, on July 1, 2005, constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to July 1, 2005, whose appointment, election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors who remain on the Board (either by a specific vote or by approval of
the proxy statement of the Company in

12



--------------------------------------------------------------------------------



 



  which such person is named as a nominee for director, without objection to
such nomination) shall also be deemed to be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
directors or any other actual or threatened solicitation of proxies or consents
by or on behalf of any person other than the Board shall be deemed to be an
Incumbent Director;           (iii) the consummation of a merger, consolidation,
share exchange or similar form of corporate reorganization of the Company or any
such type of transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders (whether for such
transaction or the issuance of securities in the transaction or otherwise) (a
“Business Combination”), unless immediately following such Business Combination:
(a) more than 80% of the total voting power of the corporation resulting from
such Business Combination (including, without limitation, any company which
directly or indirectly has beneficial ownership of 100% of the Company Voting
Securities) eligible to elect directors of such corporation is represented by
shares that were Company Voting Securities immediately prior to such Business
Combination (either by remaining outstanding or being converted), and such
voting power is in substantially the same proportion as the voting power of such
Company Voting Securities immediately prior to the Business Combination, (b) no
person (other than any publicly traded holding company resulting from such
Business Combination, any employee benefit plan sponsored or maintained by the
Company (or the company resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”); or           (iv) the shareholders of the Company approve a plan
of complete liquidation or dissolution of the Company or the direct or indirect
sale or other disposition of all or substantially all of the assets of the
Company and its Subsidiaries.           Notwithstanding the foregoing, a Change
of Control of the Company shall not be deemed to occur solely because any person
acquires beneficial ownership of more than 20% of the Company Voting Securities
as a result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding; provided, that if
after such acquisition by the Company such person becomes the beneficial owner
of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change of Control of the Company shall then occur.



        11.2 Acceleration of Benefits. (a) Except and unless the Board Committee
determines otherwise at the time of grant of a particular Award or Awards, and
as set forth in the applicable Award Agreement, upon the occurrence of a Change
of Control: (i) any Awards outstanding as of the date of such Change of Control
that are subject to vesting requirements and that are not then vested, shall
become fully vested; (ii) all then-outstanding Options and SARs shall be fully
vested and immediately exercisable, provided that in no event shall any Option
or SAR be exercisable beyond its original expiration date; and (iii) all
restrictions regarding the Restriction Period and all other conditions
prescribed by the Board Committee, if any, with respect to grants of Cash-Based
Awards, Performance Shares, Performance Units, Restricted Stock, Restricted
Units, or Stock-Based Awards, shall automatically lapse, expire and terminate
and all such awards shall be deemed to be fully earned.           (b) To the
extent an Award shall be deemed to be vested or restrictions lapse, expire or
terminate upon the occurrence of a Change of Control pursuant to Section 11.2(a)
and such Change of Control does not constitute a “change in the ownership or
effective control” or a “change in the

13



--------------------------------------------------------------------------------



 



  ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code, then notwithstanding that the
Award shall be deemed to be vested or restrictions lapse, expire or terminate
upon the occurrence of the Change of Control or any other provision of this
Plan, payment will be made, to the extent necessary to comply with the
provisions of Section 409A of the Code, to the Participant on the earliest of
(i) the Participant’s “separation from service” with the Company (determined in
accordance with Section 409A); provided, however, that if the Participant is a
“specified employee” (within the meaning of Section 409A), the payment date
shall be the date that is six months after the date of the Participant’s
separation from service with the Company, (ii) the date payment otherwise would
have been made in the absence of Section 11.2(a) (provided such date is a
permissible distribution date under Section 409A), or (iii) the Participant’s
death.

      12. Amendment or Termination of Plan.


        (a) Amendment or Termination of Plan. Until such time as a Change of
Control shall have occurred, the Board may, to the extent permitted by
Section 409A of the Code, amend, suspend or terminate the Plan or any part
thereof from time to time, provided that no change may be made which would
adversely impair the rights of a Participant who has received an Award without
the consent of said Participant; and, provided, further, that if an amendment to
the Plan (i) would materially increase the benefits accruing to Participants
under the Plan, (ii) would increase the number of Shares which may be issued
under the Plan, (iii) would materially modify the requirements for participation
in the Plan or (iv) must otherwise be approved by the shareholders of the
Company in order to comply with applicable law or the rules of the New York
Stock Exchange or, if the Common Stock is not traded on the New York Stock
Exchange, the principal national securities exchange upon which the Common Stock
is traded or quoted, then, such amendment will be subject to shareholder
approval and will not be effective unless and until such approval has been
obtained. After a Change of Control, the Board shall no longer have the power to
amend, suspend or terminate the Plan or any part thereof.           (b) Foreign
Jurisdictions. In order to facilitate the making of any grant or combination of
grants under this Plan, the Board Committee may provide for such special terms
for Awards to Participants who are foreign nationals, or who are employed by or
perform services for the Company, any Subsidiary or Affiliates outside of the
United States of America, as the Board Committee may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.
Moreover, the Board Committee may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of this
Plan as in effect for any other purpose, provided that no such supplements,
amendments, restatements or alternative versions shall include any provisions
that are inconsistent with the terms of this Plan, as then in effect, unless
this Plan could have been amended to eliminate such inconsistency without
further approval by the shareholders of the Company.

      13. Miscellaneous.


        13.1 No Right to Continued Employment or Service. Nothing in the Plan or
in the grant of any Award or in any Award Agreement shall interfere with or
limit in any way the right of the Company or any of its Subsidiaries or
Affiliates to terminate any Participant’s employment or service with the Company
at any time, nor confer upon any Participant any right to continued employment
or service with the Company or any of its Subsidiaries or Affiliates.          
13.2 Withholding for Taxes. The Company shall have the authority to withhold, or
to require a Participant to remit to the Company, prior to issuance or delivery
of any Shares or cash hereunder, an amount sufficient to satisfy Federal, state
and local tax or withholding requirements associated with any Award. In
addition, the Company may, in its sole discretion, permit or require a
Participant to satisfy any tax withholding requirements, in whole or in part, by
(i) delivering to the Company, Shares held by such Participant having a Fair
Market Value equal to the amount of the tax or (ii) directing the Company to
retain Shares otherwise issuable to the Participant under the Plan.

14



--------------------------------------------------------------------------------



 





        13.3 Other Compensation and Benefit Plans. Awards hereunder shall not be
deemed compensation for purposes of computing benefits under any retirement or
compensation plan of the Company or any of its Subsidiaries or Affiliates and
shall not affect any benefits under any other benefit plan now or hereafter in
effect under which the availability or amount of benefits is related to the
level of compensation, including, without limitation, under any pension,
retirement or severance benefits plan, except to the extent specifically
provided by the terms of any such plan. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Affiliate or Subsidiary, nor shall the Plan preclude the Company
from establishing any other forms of share incentive or other compensation or
benefit program for Employees or Non-Employee Directors.           13.4 Waiver
of Restrictions. To the extent permitted by Section 409A of the Code, the Board
Committee may, in its sole discretion, based on such factors as the Board
Committee may deem appropriate, waive in whole or in part, any remaining
restrictions or vesting requirements in connection with any Award hereunder.    
      13.5 Limits on Transferability of Awards, Etc. Except as permitted by this
Section 13.5, no Award granted under the Plan may be sold, transferred, pledged,
assigned, hypothecated, encumbered, or otherwise disposed of or transferred by a
Participant except by will or the laws of descent and distribution in the event
of the Participant’s death (to the extent such Award by its terms, survives the
Participant’s death). Awards granted under the Plan shall not be subject to
execution, attachment, change, alienation or similar process. The Board
Committee may, in its discretion, expressly authorize in an Option Agreement or
Stock Appreciation Right Agreement that all or a portion of the Options or SARs
granted to a Participant (other than Incentive Stock Options) be on terms which
permit transfer by such Participant (i) to immediate family members of the
Participant or to a trust, partnership or limited liability company for the
benefit of such immediate family members, (ii) pursuant to domestic relations
orders referred to in Rule 16a-12 under the Exchange Act, and (iii) to other
transferees permitted by the Board Committee in its discretion (such transferees
of a Participant are referred to as “Permitted Transferees”) provided that
(A) there may be no payment of consideration (other than release of marital
rights) for any such transfer, (B) the applicable Award Agreement shall
specifically provide for transferability in a manner consistent with this
Section, and (C) subsequent transfers of transferred Options and SARs shall be
prohibited except, without consideration for such transfer, to the Participant
or a Permitted Transferee of the Participant. The Board Committee may, in its
discretion, create further conditions and requirements for the transfer of
Options and SARs. Following transfer, Options and SARs shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer; the Participant shall remain subject to applicable tax withholding;
the events of termination of employment or service of a Participant shall
continue to be applied with respect to the Permitted Transferee; and all other
terms of the Options and SARs shall remain unchanged. All Options and SARs
granted to a Participant under the Plan shall be exercisable during the lifetime
of such Participant only by such Participant, his agent, guardian or
attorney-in-fact or by a Permitted Transferee.           13.6 Adjustment of
Awards. Subject to Sections 7.6, 8.6 and 12, the Board Committee shall be
authorized to make adjustments in the method of calculating attainment of
Performance Objectives or in the terms and conditions of Awards in recognition
of unusual or nonrecurring events affecting the Company or its financial
statements or changes in applicable laws, regulations or accounting principles;
provided, however, that no such adjustment shall adversely impair the rights of
any Participant without his or her consent and that any such adjustments shall
be made in a manner consistent with Section 162(m) of the Code. The Board
Committee may not make any such adjustment with respect to any Qualified
Performance-Based Award if such adjustment would cause compensation pursuant to
such award to cease to be performance-based compensation under Section 162(m).
In the event the Company shall assume outstanding employee benefit awards or the
right or obligation to make future such awards in connection with the
acquisition of another company

15



--------------------------------------------------------------------------------



 



  or business entity, the Board Committee may, in its discretion, make such
adjustments in the terms of Awards under the Plan as it shall deem appropriate.
          13.7 Consideration for Awards. Except as otherwise required in any
applicable Award Agreement or by the terms of the Plan, Participants under the
Plan shall not be required to make any payment or provide consideration for an
Award other than the rendering of services to the Company, any Subsidiary or any
Affiliate.           13.8 Deferral.



        (a) Section 162(m) Related Deferral. Notwithstanding anything contained
herein to the contrary, if permitted under Section 409A of the Code, in the
event that any Award shall be ineligible for treatment as “other performance
based compensation” under Section 162(m) of the Code, the Board Committee, in
its sole discretion, shall have the right with respect to any Executive Officer
who is, in the year any Award hereunder becomes deductible by the Company, a
“covered employee” under Section 162(m) of the Code, to defer, in whole or in
part, such Executive Officer’s receipt or exercise of such Award until the
Executive Officer is no longer a “covered employee” or until such time as shall
be determined by the Board Committee, provided that the Board Committee may
effect such a deferral only in a situation where the Company would be prohibited
a deduction under Section 162(m) of the Code and such deferral shall be limited
to the portion of the Award that is not deductible.          
(b) Deferrals. Except with respect to Options and SARs, the Board Committee may
in its discretion permit a Participant to defer the receipt of payment of cash
or delivery of Shares that would otherwise be due to the Participant by virtue
of the exercise of a right or the satisfaction of vesting or other conditions
with respect to an Award. If any such deferral is to be permitted by the Board
Committee, the Board Committee shall establish rules and procedures relating to
such deferral in a manner intended to comply with the requirements of
Section 409A of the Code, including, without limitation, the time when an
election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, the interest or other
earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.



        13.9 Securities Laws. No Shares will be issued or transferred pursuant
to an Award unless and until all then applicable requirements imposed by Federal
and state securities and other laws, rules and regulations and by any regulatory
agencies having jurisdiction, and by any exchanges upon which the Shares may be
listed, have been fully met. As a condition precedent to the issuance of Shares
pursuant to the grant or exercise of an Award, the Company may require the
Participant to take any reasonable action to meet such requirements. The Board
Committee may impose such conditions on any Shares issuable under the Plan as it
may deem advisable, including, without limitation, restrictions under the
Securities Act of 1933, as amended, under the requirements of any exchange upon
which such Shares of the same class are then listed, and under any blue sky or
other securities laws applicable to such Shares. The Board Committee may also
require the Participant to represent and warrant at the time of issuance or
transfer that the Shares are being acquired only for investment purposes and
without any current intention to sell or distribute such Shares.          
13.10 Impact of Restatement of Financial Statements upon Previous Awards. If any
of the Company’s financial statements are restated as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Company recover all or a portion of any such
Award or payment made to any, all or any class of Participants with respect to
any fiscal year of the Company the financial results of which are negatively
affected by such restatement. The amount to be recovered from any Participant
shall be the amount by which the affected Award or payment exceeded the amount
that would have been payable to such Participant had the financial statements
been initially filed as restated, or any greater or lesser amount (including,
but not limited to, the entire Award) that the Board Committee shall determine.
The Board Committee may determine to recover different amounts from different
Participants or different classes

16



--------------------------------------------------------------------------------



 



  of Participants on such basis as it shall deem appropriate. In no event shall
the amount to be recovered by the Company from a Participant be less than the
amount required to be repaid or recovered as a matter of law. The Board
Committee shall determine whether the Company shall effect any such recovery
(i) by seeking repayment from the Participant, (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be payable to the Participant under
any compensatory plan, program or arrangement maintained by the Company, a
Subsidiary or any of its Affiliates, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s otherwise applicable compensation practices, or
(iv) by any combination of the foregoing or otherwise.          
13.11 Compliance with Section 409A of the Code. To the extent applicable, this
Plan is intended to be administered and interpreted in a manner that is
consistent with the requirements of Section 409A of the Code. Notwithstanding
the foregoing, no particular tax result for a Participant with respect to any
income recognized by the Participant in connection with the Plan is guaranteed
under the Plan, and the Participant shall be responsible for any taxes imposed
on the Participant in connection with this Plan.           13.12 Tax Penalty
Avoidance. The provisions of this Plan are not intended, and should not be
construed, to be legal, business or tax advice. The Company, Participants and
any other party having any interest herein are hereby informed that the
U.S. Federal tax advice contained in this document (if any) is not intended or
written to be used, and cannot be used, for the purpose of (a) avoiding
penalties under the Code or (b) promoting, marketing or recommending to any
party any transaction or matter addressed herein.           13.13 Governing Law
and Interpretation. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any agreement governing an Award
shall be determined in accordance with the laws of the State of Delaware,
without regard to the conflict of law principles thereof. Unless otherwise
indicated, all “Section” references are to sections of the Plan. References to
any law, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, or interpreting
such law, rule or regulation.           13.14 Severability. Notwithstanding any
other provision or Section of the Plan, if any provision of the Plan or any
Award Agreement is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or as to any person or Award, or would
disqualify the Plan or any Award Agreement under any law deemed applicable by
the Board or the Board Committee, such provision shall be construed or deemed
amended to conform to the applicable laws (but only to such extent necessary to
comply with such laws), or if it cannot be construed or deemed amended without,
in the determination of the Board or the Board Committee, materially altering
the intent of the Plan or Award Agreement, such provision shall be stricken as
to such jurisdiction, person or Award and the remainder of the Plan and any such
Award Agreement shall remain in full force and effect.           13.15 No Trust
or Fund Created. Neither the Plan nor any Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any Affiliate and a Participant or any other person. To the
extent that any person acquires a right to receive payments from the Company or
any Affiliate pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company or any Affiliate.    
      13.16 Waiver of Claims. Each Participant recognizes and agrees that prior
to being selected by the Board Committee to receive an Award he or she has no
right to any benefits hereunder. Accordingly, in consideration of the
Participant’s receipt of any Award hereunder, he or she expressly waives any
right to contest the amount of any Award, the terms of any Award Agreement, any
determination, action or omission hereunder or under any Award Agreement by the
Board Committee, the Company or the Board, or any amendment to the Plan or any
Award Agreement

17



--------------------------------------------------------------------------------



 



  (other than an amendment to this Plan or an Award Agreement to which his or
her consent is expressly required by the express terms of the Plan or an Award
Agreement).           13.17 Effective Date and Term.



        (a) Effective Date and Term of Plan. The Plan shall become effective
upon approval by the shareholders of the Company at the 2005 Annual Meeting of
Shareholders. All Awards granted under the Plan must be granted within ten
(10) years from the date of adoption of the Plan. Any Awards outstanding ten
(10) years after the adoption of the Plan may be exercised within the periods
prescribed under or pursuant to the Plan.           (b) Predecessor Plans. Upon
the effective date of this Plan, no further grants or awards are permitted under
the 2000 Stock Incentive Plan. All grants and awards under the Predecessor Plans
that remain outstanding shall be administered and paid in accordance with the
provisions of the Predecessor Plans and the applicable award agreement.

      Approved and adopted by the Board of Directors the 27th day of August
2005.


  Attested:     /s/ Scott T. Mikuen  
 
  Corporate Secretary

18